IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                     : No. 42 EM 2017
                                         :
                  Petitioner             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
COURT OF COMMON PLEAS                    :
PHILADELPHIA COUNTY AND                  :
PRESIDENT JUDGE, CT. COM. PL.            :
PHILA,                                   :
                                         :
                  Respondents            :


                                     ORDER
PER CURIAM

     AND NOW, this 11th day of July, 2017, the Application to Enforce is DENIED.